DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and judgement or a certain method of organizing human activity of managing interactions between people without significantly more. 
Claim 9 recites:
An information processing method for providing a transportation service to take a user to a hospital, comprising: 
acquiring information about a state of health of the user; 
reading out information about a physician; 
performing matching by collating the information about the state of health of the user with the information about the physician, and setting a consultation date and time with the physician; and 
generating a dispatch schedule of a vehicle based on the consultation date and time.
The bolded limitations may readily be performed in the human mind as a mental process of observation (acquiring, reading) and evaluation (matching). Alternatively, the claims recite a method of organizing human activity that manages interactions between people of scheduling a physician and transportation.
This judicial exception is not integrated into a practical application because there are no additional elements claimed. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Claim 1 includes additional elements of “a memory”, “a server”, and “a controller”. These additional elements are merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Claims 2 and 3 provide further limitations with respect to the abstract idea, but do not provide any further additional elements.
Claim 4 includes the additional elements of “a terminal”, and “a vehicle”. The terminal is considered merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The vehicle is considered merely generally linking the abstract idea to a particular field of use. It is well understood, routine, and conventional to provide a vehicle for transportation means based on the performance of the scheduling abstract idea.
Claims 5 – 8 provide additional limitations to the abstract idea, but do not include any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea.
The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jepson et al. (US 2018/0182055).

Regarding claim 1, Jepson teaches:
A server configured to provide a transportation service to take a user to a hospital, comprising: 
an acquiring means configured to acquire information about a state of health of the user ([0054]); 
a memory storing information about a physician ([0062]); and 
a controller configured to perform matching by collating the information about the state of health of the user with the information about the physician, sets a consultation date and time with the physician, and generates a dispatch schedule of a vehicle based on the consultation date and time ([0064] – [0065]).
Regarding claim 2, Jepson teaches:
The server according to claim 1, wherein the acquiring means is a communication interface configured to receive the information about the state of health transmitted from the user ([0062]).
Regarding claim 3, Jepson teaches:
The server according to claim 1, wherein the consultation date and time is decided based on at least one of an appointment schedule of the physician and a desired consultation date and time of the user ([0062]).
Regarding claim 4, Jepson teaches:

a terminal apparatus of the user; and 
a vehicle configured to provide a transportation service to take the user to a hospital, wherein the terminal apparatus receives the set consultation date and time and the dispatch schedule, and the vehicle is driven in accordance with the dispatch schedule ([0064] – [0065]).
Regarding claim 5, Jepson teaches:
The system according to claim 4, wherein the terminal apparatus transmits, to the server, the information about the state of health of the user ([FIG. 4A]).
Regarding claim 6, Jepson teaches:
The system according to claim 4, wherein the server selects, as a candidate physician, a physician providing highly reliable treatment with respect to the state of health of the user and transmits information about the candidate physician to the terminal apparatus, and the terminal apparatus approves or selects the candidate physician ([0072]).
Regarding claim 7, Jepson teaches:
The system according to claim 4, wherein the terminal apparatus transmits, to the server, the desired consultation date and time of the user ([0072]).
Regarding claim 8, Jepson teaches:
The system according to claim 4, wherein the vehicle performs autonomous driving or follow-up driving ([0065]).
Regarding claim 9, Jepson teaches:
An information processing method for providing a transportation service to take a user to a hospital, comprising: 
acquiring information about a state of health of the user ([0054]); 
reading out information about a physician ([0062]); 
performing matching by collating the information about the state of health of the user with the information about the physician, and setting a consultation date and time with the physician; and 
generating a dispatch schedule of a vehicle based on the consultation date and time ([0064] – [0065]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624